                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BONNIE B.,                                    §
                                              §
               Plaintiff,                     §
                                              §
v.                                            §   Case No. 3:19-cv-01328-B-BT
                                              §
ANDREW SAUL, Commissioner of                  §
Social Security                               §
                                              §
               Defendant.                     §
                                              §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated April 23, 2021. The Court has

reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none, the

Court accepts the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.



SO ORDERED, this 18th day of May, 2021.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                              1
